Name: 90/21/ECSC, EEC, Euratom: Commission Decision of 5 January 1990 adjusting the weightings applicable from 1 December 1989 to the remuneration of officials of the European Communities serving in non-member countries
 Type: Decision
 Subject Matter: economic analysis;  cooperation policy;  labour market;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1990-01-13

 Avis juridique important|31990D002190/21/ECSC, EEC, Euratom: Commission Decision of 5 January 1990 adjusting the weightings applicable from 1 December 1989 to the remuneration of officials of the European Communities serving in non-member countries Official Journal L 011 , 13/01/1990 P. 0055 - 0056*****COMMISSION DECISION of 5 January 1990 adjusting the weightings applicable from 1 December 1989 to the remuneration of officials of the European Communities serving in non-member countries (90/21/ECSC, EEC, Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EEC, Euratom, ECSC) No 2187/89 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas, pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, Council Regulation (EEC, Euratom, ECSC) No 2899/89 (3) laid down the weightings to be applied from 1 July 1989 to the remuneration of officials serving in non-member countries payable in the currency of their country of employment; Whereas the Commission has made a number of adjustments to these weightings in recent months, pursuant to the second paragraph of Article 13 of Annex X to the Staff Regulations (4); Whereas some of these weightings should be adjusted with effect from 1 December 1989 given that the statistics available to the Commission show that in certain non-member countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, HAS DECIDED AS FOLLOWS: Sole Article With effect from 1 December 1989 the weightings applicable to the remuneration of officials serving in non-member countries payable in the currency of their country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 5 January 1990. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 209, 21. 7. 1989, p. 1. (3) OJ No L 279, 28. 9. 1989, p. 30. (4) OJ No L 331, 6. 11. 1989, p. 49 and OJ No L 356, 6. 12. 1989, p. 20. ANNEX 1.2 // // // Country of employment // Weighting // // // Brazil // 49,48 // Dominican Republic // 41,71 // Nigeria // 59,59 // Sierra Leone // 95,69 // Solomon Islands // 76,10 // Somalia // 37,11 // Sudan // 109,57 // Turkey // 55,99 // Uganda // 146,36 // Uruguay // 58,24 // Yugoslavia // 32,79 // Zaire // 75,39 // Zambia // 70,05 // //